Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered March 28, 1989, which convicted defendant, upon a jury verdict, of three counts of murder in the second degree and sentenced him to concurrent terms of 25 years’ to life imprisonment, unanimously affirmed.
Overwhelming evidence of defendant’s guilt was presented to the jury. Defendant, who had previously worked in the building where the deceased’s bloody and partially disrobed body was discovered, was seen entering and leaving the building at the time of the murder, both by a lobby attendant and a worker on the floor where the crime was committed. Defendant’s girlfriend observed defendant covered with blood that same night, and was told by defendant that he had been in a fight with a man near the building. Bracelets given by defendant to his girlfriend were shown to have been taken from the deceased. Defendant admitted to the police, both orally and in writing, that he had struck the victim. At trial, defendant professed innocence but admitted that he had seen the dead body and taken the bracelets.
No objection was raised at trial to the prosecutor’s summa*160tion and thus, defendant’s present contentions of misconduct therein are not preserved. Were we to consider such contentions in the interest of justice, we would nonetheless affirm the conviction, finding them to be without merit (see, People v Marks, 6 NY2d 67, cert denied 362 US 912). Concur—Ross, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.